OPINION — AG — ** HEALTH PLANNING — TELEPHONE — CERTIFICATE OF NEED ** (1) THE USE OF ELECTRONICALLY AMPLIFIED TELEPHONE FOR THE QUESTIONING OF AN APPLICANT FOR CERTIFICATE OF NEED, DURING A MEETING OF THE HEALTH PLANNING COMMISSION CONDUCTED FOR THE PURPOSE OF INVESTIGATING THE APPLICATION FOR SUCH CERTIFICATE OF NEED PURSUANT TO 63 O.S. 2652.1 [63-2652.1], IS NOT UNLAWFUL. (2) THE COMMISSION MAY 'NOT' USE AN ELECTRONICALLY AMPLIFIED TELEPHONE FOR THE PURPOSE OF ALLOWING A WITNESS TO TESTIFY DURING A HEARING CONDUCTED UNDER 63 O.S. 2653 [63-2653](E) FOR RECONSIDERATION OF AN ORDER OF THE HEALTH PLANNING COMMISSION CONCERNING A CERTIFICATE OF NEED. (MEETING, TELEPHONE CONSERVATION, OPEN MEETING, ADMINISTRATIVE ADMINISTRATIVE PROCEDURES ACT) CITE: 25 O.S. 301 [25-301] ET SEQ. 75 O.S. 301 [75-301], 75 O.S. 314 [75-314], 75 O.S. 310 [75-310] [75-310](3), 63 O.S. 2653 [63-2653] (FLOYD W. TAYLOR)